DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims ofb this application would obviously have been construe from those of the patent by one having ordinary skill in the art at the time the invention was filed..

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 and 4-14 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuade ‘248 in view of 2011/0022248
The PG pub to McQuade discloses in Figures 1-3 and the abstract along with paragraphs 31-47, a vehicle control system that wirelessly communicates with a portable user device to show failure data and allows
control of vehicle components such as a tire. 

    PNG
    media_image1.png
    898
    975
    media_image1.png
    Greyscale

The PG pub ‘455 discloses in Figure 4 and  paragraphs 37-44 a device that provides notification of a faulty component on the vehicle display of a user device to provide a live display.
 [0037] The computer readable storage media 206 of the mobile user device 104 
may be used to store executable instructions for a vehicle-based augmented 
reality application.  In this regard, the mobile user device 104 may cooperate 
with the onboard diagnostics subsystem 110 and the solution database system 106 
to provide certain augmented reality features related to the maintenance, 
diagnosis, support, operation, repair, and/or troubleshooting of the vehicle 
102.  To this end, FIG. 3 is a flow chart that illustrates an exemplary 
embodiment of an active diagnostic communication process 300, which may be 
performed by the system 100.  It should be appreciated that the process 300 
represents one feature that may be supported by a suitably written and executed 
application or program resident at the mobile user device 104.  Of course, the 
mobile user device 104 may also support other diagnostic, augmented reality, 
and/or conventional functions and features. 
 
[0038] The various tasks performed in connection with a process described here 
may be performed by software, hardware, firmware, or any combination thereof.  
For illustrative purposes, the following description of certain processes may 
refer to elements mentioned above in connection with FIG. 1 and FIG. 2.  In 
practice, portions of a described process may be performed by different 
elements of the described system, e.g., the mobile user device, the onboard 
diagnostics subsystem, a communication module, or a solution database system.  
It should be appreciated that an embodiment of an illustrated process may 
include any number of additional or alternative tasks, the tasks shown in the 
figures need not be performed in the illustrated order, and a described process 
may be incorporated into a more comprehensive procedure or process having 
additional functionality not described in detail herein.  Moreover, one or more 
of the tasks shown in a figure could be omitted from an embodiment of the 
illustrated process as long as the intended overall functionality remains 
intact. 
 
[0039] The process 300 assumes that the mobile user device 104 obtains 
self-diagnostic information for the vehicle 102 (task 302).  As explained 
above, the self-diagnostic information may be generated by the onboard 
diagnostics subsystem 110 and then communicated to the mobile user device 104 
(directly or indirectly if so desired).  In some embodiments, the mobile user 
device 104 may be configured to generate some or all of the self-diagnostic 
information based on image data captured by the camera 208, by a microphone, 
and/or by other sensors of the mobile user device 104.  This example assumes 
that the self-diagnostic information includes at least one DTC that is 
indicative of a problem or some action item that needs to be addressed. 
 
[0040] The process 300 may proceed by generating and sending a suitably 
formatted query to the solution database system 106 (task 304).  The query may 
include, without limitation, the obtained self-diagnostic information along 
with vehicle configuration data that is descriptive of the vehicle 102.  The 
vehicle configuration data may, for example, include data that indicates: the 
Vehicle Identification Number (VIN); the model year; an option package (if 
applicable); option codes; and the like.  Depending upon the circumstances, the 
query may represent a request for a repair tutorial corresponding to the DTCs, 
a request for information related to a feature or function of the vehicle 102, 
a request for guidance in diagnosing a problem, etc. 
 
[0041] In some scenarios, task 304 is performed by the mobile user device 104 
such that the query is sent from the mobile user device 104 to the solution 
database system 106.  In other situations, the query is sent from an onboard 
communication subsystem of the vehicle 102 to the solution database system 106.  
Regardless of the manner in which the query is communicated, the solution 
database system 106 receives and processes the query as needed to search for 
relevant solution data that may be useful to address the issue(s) identified by 
the query.  This example assumes that at least some relevant solution data is 
retrieved by the solution database system, and that the solution data is 
communicated in a manner intended for the mobile user device 104.  Accordingly, 
the mobile user device 104 receives the solution data in response to issuing 
the query (task 306).  The solution data addresses at least one topic, issue, 
or item associated with the self-diagnostic information obtained at task 302.  
In certain situations, the solution data may relate to a plurality of different 
potential solutions, procedures, or action items, wherein the user is given the 
opportunity to select which solution (or solutions) to try first. 
 
[0042] For this particular implementation, the solution data includes image 
data, text data, audio data, and/or other information that can be processed and 
rendered locally by the mobile user device 104 in connection with one or more 
augmented reality procedures associated with the topic, issue, or item of 
interest.  Thus, the process 300 may continue by operating the camera 208 and 
the display element 210 in response to the received solution data to perform an 
augmented reality procedure intended to address the topic, issue, or item 
identified in the query (task 308).  Augmented reality techniques and 
technologies are generally known.  Briefly, augmented reality "is a live direct 
or indirect view of a physical real-world environment whose elements are 
augmented (or supplemented) by computer-generated sensor input such as sound, 
video, graphics or GPS data" (as defined by Wikipedia at the time of this 
writing).  In this regard, the forward facing camera 208 of the mobile user 
device 104 captures real time image data of an object of interest (such as a 
component of the vehicle 102), and the display element 210 serves as a monitor 
for the user holding the mobile user device 104.  The augmented reality 
procedure is associated with the rendering of additional information (audio, 
visual, and/or haptic feedback) in addition to the monitored image information. 
 
[0043] FIG. 4 is a diagram that shows an embodiment of the mobile user device 
104 operating in an augmented reality mode.  The mobile user device 104 is 
shown "hovering" over a section 402 of a vehicle.  The display 404 of the 
mobile user device 104 is used to render the underlying section 402 in real 
time.  This simplified example assumes that the augmented reality procedure 
relates to the removal of a bracket 406, which is fully visible in the display 
404.  The corresponding solution data identifies two bolts 408 by highlighting, 
coloring, outlining, or labeling.  The solution data also includes an 
instruction 410, which is realized as graphical text in FIG. 4.  Alternatively 
or additionally, the instruction 410 could be annunciated using a speaker of 
the mobile user device.  For this example, the instruction 410 guides the user 
as follows: "Remove bolts and replace bracket." The augmented reality mode 
enables the user to quickly and easily locate the bolts to be removed, and the 
bracket to be replaced.  It should be appreciated that FIG. 4 merely 
demonstrates one possible scenario.  In practice, the augmented reality procedure may involve multiple steps, animated tutorials, additional graphics, for


    PNG
    media_image2.png
    559
    975
    media_image2.png
    Greyscale

     The PG Pub to McQuade discloses all features of the claimed invention, but for a display and camera with step by step instructions on how to repair the vehicle. 
The PG Pub ‘455 discloses in paragraphs 37-44, repair of the vehicle with use of a camera to provide a live display and repair instructions. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of McQAuade with a live camera and instructions in order to facilitate repair. In regards to claims 7-12 and 14 it is old and well known in the art to provide user control of any vehicle specifics in user to vehicle communications.


    PNG
    media_image3.png
    649
    567
    media_image3.png
    Greyscale

Allowable Subject Matter

      Claims 2, 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      Claims 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661